Exhibit 10.1

 

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (the “Agreement”) effective as of October 1, 2013 (the
“Effective Date”), between TIME WARNER CABLE INC. (the “Company”), a Delaware
corporation, and William Osbourn (“you” or “your”). This Agreement supersedes
your employment agreement with the Company effective October 1, 2010 (the
“Original Effective Date”).

You and the Company desire to set forth the terms and conditions of your
employment by the Company and agree as follows:

1.         Term of Agreement.    The term of this Agreement shall be for the
period beginning on the Effective Date and ending on September 30, 2016 (the
“Term”), subject, however, to earlier termination as set forth in this
Agreement.

2.         Employment.    During the Term, (a) you shall serve as Senior Vice
President, Controller of the Company or in such other senior management position
as the Company shall determine, and you shall have the authority, functions,
duties, powers and responsibilities as may be assigned to you from time to time
by the Company; (b) your services shall be rendered on a substantially
full-time, exclusive basis and you will apply on a full-time basis all of your
skill and experience to the performance of your duties, subject to the Company’s
written policies regarding vacation, holidays, illness, and the like, as in
effect from time to time; (c) you shall report to the Executive Vice President,
Chief Financial Officer or such other executive as the Company determines in its
sole discretion; (d) you shall have no other employment and, without the prior
written consent of the Company, no outside business activities which require the
devotion of substantial amounts of your time; (e) you shall adhere to the
Company’s policies in effect during your employment, including its Standards of
Business Conduct, Insider Trading Policy, and the stock ownership or retention
guidelines adopted by the Company, if any; and (f) the place for the performance
of your services shall be at the Company’s principal corporate offices in the
Charlotte, North Carolina metropolitan area or at such other location as the
Company may determine, subject to such reasonable travel as may be required in
the performance of your duties.



--------------------------------------------------------------------------------

3.         Compensation.

3.1.      Base Salary.    The Company shall pay you a base salary at the rate of
not less than $495,019 per annum during the Term (“Base Salary”). The Company
may increase, but not decrease, your Base Salary during the Term. Base Salary
shall be paid in accordance with the Company’s customary payroll practices.

3.2.      Bonus.    In addition to Base Salary, the Company typically pays its
executives an annual cash bonus (“Bonus”). Each year, the Company will establish
a target annual bonus (“Target Bonus”) for you; provided, however, during the
Term (including any partial years) your Target Bonus will not be less than
$123,755. Following the applicable year, the Company’s performance (and the
relevant Line of Business performance, if applicable) and your personal
performance (if applicable) will be considered in the context of your executive
duties and any individual goals set for you, and your actual Bonus will be
determined. Although as a general matter the Company expects to pay bonuses at
the target level in cases of satisfactory performance, it does not commit to do
so. Except as otherwise provided in this Section 3.2, your actual Bonus payout
is fully discretionary, and your actual Bonus payout may be higher or lower than
your Target Bonus. Your actual Bonus amount, if any, will be paid to you between
January 1 and March 15 of the calendar year immediately following the
performance year in respect of which such Bonus is earned at the same time as
bonuses are paid to other senior executives.

3.3.      Long-term Incentive Compensation.    For each year of the Term, you
will be eligible to receive long-term incentive compensation through a mix of
stock options, restricted stock, restricted stock units (RSUs), other forms of
equity compensation, cash-based long-term plans or other components as may be
determined by the Compensation Committee of the Company’s Board of Directors
(“Board”) from time to time in its sole discretion (“Long-term Incentive
Awards”), subject to the terms of any Company plans governing the granting of
Long-term Incentive Awards, and the terms of any related award agreements in
accordance with the Company’s customary practices.

3.4.      Total Compensation.  Each year during the Term, the sum of your Base
Salary, Target Bonus, and target grant value of your Long-term Incentive Awards
will be at least $1,509,807, (determined pursuant to the Company’s valuation
methods) pro-rated with respect to partial years. Subject to the minimum Base
Salary specified in Section 3.1 and the minimum Target Bonus specified in
Section 3.2, the Company has full discretion to determine the allocation between
Base Salary, Target

 

2



--------------------------------------------------------------------------------

Bonus, and grant value of Long-term Incentive Awards to reach the minimum total
value specified in the first sentence of this paragraph. Furthermore, the sum of
your Base Salary, actual Bonus payout, and realized value of your Long-term
Incentive Awards may be higher or lower than the amount provided for in this
Section 3.4.

3.5.      Additional Compensation Plans.    In addition to the above
compensation, and at the Company’s discretion, you will be eligible to
participate in other compensation plans and programs available to executives at
your level (“Additional Compensation Plans”). The Company shall maintain full
discretion to amend, modify or terminate such Additional Compensation Plans, and
full discretion over the decision to award you compensation under such
Additional Compensation Plans and the amount of such an award, if any.

3.6.      Indemnification.  You shall be entitled throughout the Term (and after
the end of the Term, to the extent relating to service during your employment)
to the benefit of the indemnification provisions contained on the date hereof in
the Restated Certificate of Incorporation and By-laws of Time Warner Cable Inc.
(not including any amendments or additions after the date hereof that limit or
narrow, but including any that add to or broaden, the protection afforded to you
by those provisions).

4.         Termination.

4.1.      Termination for Cause; Voluntary Resignation.    The Company may
terminate your employment for “cause” and you may voluntarily resign your
employment prior to the expiration of the Term. Upon the termination of your
employment for cause or your voluntary resignation, all of the obligations under
this Agreement shall terminate, other than the Company’s obligations set forth
below in Section 4.1.2 and the provisions identified in Section 10.13
(Survival).

4.1.1.     Definition of Cause.  Termination by the Company for “cause” shall
mean termination because of your (a) conviction (treating a nolo contendere plea
as a conviction) of a felony (whether or not any right to appeal has been or may
be exercised) other than as a result of a moving violation or a Limited
Vicarious Liability (as defined below); (b) willful failure or refusal without
proper cause to perform your material duties with the Company, including your
material obligations under this Agreement (other than any such failure resulting
from your incapacity due to physical or mental impairment); (c) willful
misappropriation, embezzlement, fraud or any reckless or willful destruction of
Company property having a significant adverse financial effect on

 

3



--------------------------------------------------------------------------------

the Company or a significant adverse effect on the Company’s reputation;
(d) willful and material breach of any statutory or common law duty of loyalty
to the Company having a significant adverse financial effect on the Company or a
significant adverse effect on the Company’s reputation; (e) material and willful
breach of any of the restrictive covenants provided for in Section 8
(Restrictive Covenants) below; or (f) a willful violation of any material
Company policy, including the Company’s Standards of Business Conduct having a
significant adverse financial effect on the Company or a significant adverse
effect on the Company’s reputation. Such termination shall be effected by
written notice thereof delivered by the Company to you and shall be effective as
of the date of such notice; provided however, that if (i) such termination is
because of your willful failure or refusal without proper cause to perform your
material duties with the Company including any one or more of your material
obligations under this Agreement, and (ii) within 15 days following the date of
such notice you shall cease your refusal and shall use your best efforts to
perform such obligations, the termination shall not be effective. The term
“Limited Vicarious Liability” shall mean any liability which is based on acts of
the Company for which you are responsible solely as a result of your office(s)
with the Company; provided that (x) you are not directly involved in such acts
and either had no prior knowledge of such actions or, upon obtaining such
knowledge, promptly acted reasonably and in good faith to attempt to prevent the
acts causing such liability or (y) after consulting with the Company’s counsel,
you reasonably believed that no law was being violated by such acts.

4.1.2.     Obligations Upon Termination For Cause or Voluntary
Resignation.    In the event of your termination of employment by the Company
for cause or your voluntary resignation, without prejudice to any other rights
or remedies that the Company may have at law or in equity, the Company shall
have no further obligation to you other than (i) to pay Base Salary through the
effective date of termination, (ii) with respect to any rights you have pursuant
to any insurance or other benefit plans or arrangements of the Company,
(iii) with respect to any rights to indemnification that you may have under
Section 3.6 above, and (iv) if your employment is terminated pursuant to
Sections 4.1.1(b) or 4.1.1(f) above, the Company shall pay you any Bonus for any
year prior to the year in which such termination of employment occurs that has
not yet been paid as of the date of such termination of employment. You hereby
disclaim any right to receive a pro rata portion of any Bonus with respect to
the year in which such termination or resignation occurs. Payments of Base
Salary required under this Section shall be made at the same time as such
payments would otherwise have been made to you pursuant to Sections 3.1 (Base
Salary) if your employment had not been terminated.

 

4



--------------------------------------------------------------------------------

4.2.     Termination by You for Good Reason and Termination by the Company
Without Cause.    Unless previously terminated pursuant to any other provision
of this Agreement, you shall have the right, exercisable by written notice to
the Company, to terminate your employment for “Good Reason” effective 30 days
after the giving of such notice, if, at the time of the giving of such notice,
the Company is in material breach of its obligations under this Agreement
without your express written consent; provided however, with the exception of
clause (i) below, this Agreement shall not so terminate if such notice is the
first such notice of termination delivered by you pursuant to this Section 4.2
and within such 30-day period the Company shall have cured all such material
breaches. Any such notice of termination for Good Reason must be provided to the
Company within 90 days of any material breach of the Agreement. A material
breach by the Company shall include, but not be limited to, (i) the Company’s
material violation of Section 3.1 with respect to your Base Salary, or (ii) the
Company failing to cause any successor to all or substantially all of the
business and assets of the Company expressly to assume the obligations of the
Company under this Agreement as provided by Section 10.4 (Assignability). The
Company shall have the right, exercisable by written notice to you, to terminate
your employment under this Agreement without cause, which notice shall specify
the effective date of such termination.

4.2.1.    Termination Benefits.  After the effective date of a termination of
employment without cause or for Good Reason pursuant to this Section 4.2, you
shall receive Base Salary and a pro rata portion of your Bonus through the
effective date of termination, subject to the actual achievement of the
performance criteria established for the Company (and the relevant Line of
Business, if applicable) for the year of termination; provided that, any
criteria based on individual performance shall be deemed satisfied to the same
extent as the performance criteria based on Company performance (and the
relevant Line of Business performance, if applicable) or, if multiple
performance criteria are used, the weighted average of such performance
criteria, as determined by the Company. Your pro rata Bonus pursuant to this
Section 4.2.1 shall be paid to you at the times set forth in Section 4.5
(Payments).

4.2.2.    Severance Benefits.  After the effective date of a termination of
employment without cause or for Good Reason pursuant to Section 4.2, you shall
continue to receive Base Salary and Bonus compensation and the post-termination
benefits specified in Section 7.2 for a period ending on the date which is 18
months after the effective date of such termination (the “Severance Period”).
During the Severance Period you shall be entitled to receive, whether or not you
become disabled during the Severance Period, whichever of the following produces
greater total payments:

 

5



--------------------------------------------------------------------------------

(a) the sum of (i) Base Salary at an annual rate equal to your Base Salary in
effect immediately prior to the notice of termination, and (ii) annual Bonuses
during the Severance Period equal to your Target Bonus in effect immediately
prior to the notice of termination or (b) the sum of (i) Base Salary at an
annual rate equal to your Base Salary in effect on the Effective Date, and
(ii) annual Bonuses during the Severance Period equal to your Target Bonus in
effect on the Effective Date. Annual Bonuses described in the preceding sentence
will be paid on a pro rata basis to the extent that the Severance Period falls
within a portion of a calendar year. Payments made pursuant to this
Section 4.2.2 shall be paid to you at the times set forth in Section 4.5
(Payments). Effective as of the date of your termination of employment pursuant
to Section 4.2, any outstanding Long-term Incentive Awards granted on or after
the Original Effective Date and before the expiration of the Term shall
immediately vest in full and any stock option awards granted during such period
shall become immediately exercisable for the time periods set forth in the
respective stock option award agreements, provided that, if any such Long-term
Incentive Awards or stock options are subject to a performance requirement that
has not been satisfied and certified by the Board of Directors on the date of
your termination of employment, such Long-term Incentive Awards or stock options
shall not be immediately vested and exercisable, but shall become fully vested
and exercisable upon satisfaction of such performance requirement and
certification by the Board of Directors (or, if applicable, upon deemed
satisfaction of such performance requirements pursuant to the terms of the
Long-term Incentive Awards or stock options).

4.2.2.1. Other Full-Time Employment or Death During the Severance
Period.  Except as provided in the following sentence, if you accept other
full-time employment, excluding employment with an affiliate (“Other
Employment”) during the Severance Period or notify the Company in writing of
your intention to terminate your post-termination benefits under Section 7.2,
effective upon the commencement of such Other Employment or the effective date
of such termination as specified by you in such notice, whichever is applicable,
the continuation of the post-termination health and welfare benefits specified
in Section 7.2 shall terminate, but you shall continue to receive the remaining
payments you would have received pursuant to Section 4.2.2 at the times
specified therein. Notwithstanding the foregoing, if you accept employment with
any not-for-profit organization, as defined by Internal Revenue Code (“Code”)
Section 501(c), then you shall be entitled to continue to receive the
post-termination health and welfare benefits specified in Section 7.2 and the
payments as provided in the first sentence of Section 4.2.2. Furthermore, if you
accept employment with any affiliate of the Company or die during the Severance
Period, then the payments provided for in Section 4.2.2 shall immediately cease
and you (or your estate or

 

6



--------------------------------------------------------------------------------

designated beneficiary(ies)) shall not be entitled to any further payments;
provided that, you shall be entitled to a prorated Target Bonus for the year in
which your employment by the affiliate commences or the year of your death, as
applicable, based on the number of whole or partial months in such calendar year
prior to the date of your employment by the affiliate or the date of your death,
as determined by the Company. For purposes of this Agreement, the term
“affiliate” shall mean any entity which, directly or indirectly, controls, is
controlled by, or is under common control with, the Company. For purposes of
enforcing the terms of this Section 4.2.2.1, you acknowledge and agree that you
will provide the Company with written notice of your intent to accept Other
Employment, other part-time employment, other employment by a not-for-profit
entity, or employment by an affiliate, including, the identity of the entity or
person you intend to be employed by, the anticipated start date of your
employment and a contact at such entity who can verify your employment terms.
Any income from any Other Employment you may obtain shall not be applied to
reduce the Company’s obligations under this Agreement.

4.2.3.    Termination of Employment Upon Change In Control.  Notwithstanding the
foregoing, if your employment is terminated pursuant to Section 4.2 hereof
(a) within 24 months following a Change In Control (as defined in the Time
Warner Cable 2011 Stock Incentive Plan or any successor plan) or (b) following
the Company’s execution of an applicable merger, acquisition, sale or other
agreement providing for a Change In Control (a “CIC Agreement”) but before the
date that is 24 months after a Change In Control (or, if earlier, the expiration
or termination of the CIC Agreement without a Change In Control), you shall
(i) receive the severance benefits provided in Section 4.2.2, and (ii) receive
the post-termination benefits provided in Section 7.2. Any employment
terminations for “cause” pursuant to Sections 4.1.1(b) or 4.1.1(f) above within
24 months following a Change In Control shall be deemed terminations without
cause for purposes of severance benefits (as provided in sub-clauses (i) and
(ii) above) and treatment of the Company’s (or any successor’s) outstanding
equity awards or other Long-term Incentive Awards that are outstanding as of the
employment termination date.

4.3.    Expiration of Term.    If at the expiration of the Term, your employment
shall not have been previously terminated pursuant to the provisions of this
Agreement, no Disability Period is then in effect and the parties shall not have
agreed in a signed writing to an extension or renewal of this Agreement or on
the terms of a new employment agreement, then this Agreement shall expire and
your employment shall continue on an at-will basis. As an at-will employee, upon
the termination of your employment without cause, (a) you shall be eligible for
participation in any executive-

 

7



--------------------------------------------------------------------------------

level severance plan or program offered by the Company that will provide a
minimum severance benefit equal to twelve (12) months Base Salary and Target
Bonus, subject to your execution and delivery of a full release to the Company
substantially in the form attached hereto as Annex A or such other form of
release as may be implemented for such executive-level severance plan or
program, (b) you shall receive immediate vesting in full of any outstanding
equity awards or other Long-term Incentive Awards granted on and after the
Original Effective Date and before the expiration of the Term and any stock
option awards granted during such period shall become immediately exercisable
for the time periods set forth in the respective stock option award agreements,
and (c) any equity awards granted before the Original Effective Date shall
continue to vest until the earlier of (i) 12 months after the date of your
termination of employment without cause, and (ii) your commencement of Other
Employment; provided that, vested stock options shall remain exercisable for the
time periods set forth in the respective stock option award agreements beginning
upon the earlier of (x) your commencement of Other Employment and (y) the end of
such 12-month period; provided further that, RSU awards granted on or after
January 1, 2010 but before the Original Effective Date shall receive pro-rata
accelerated vesting treatment based on the number of RSUs that would have vested
during such 12 month period and the related shares shall be distributed pursuant
to the terms of the award agreement and any addendums thereto; further provided
that, if any Long-term Incentive Awards or stock options granted on or after the
Original Effective Date and before the expiration of the Term are subject to a
performance requirement that has not been satisfied and certified by the Board
of Directors on the date of your termination of employment, such Long-term
Incentive Awards or stock options shall not be immediately vested and
exercisable, but shall become fully vested and exercisable upon satisfaction of
such performance requirement and certification by the Board of Directors (or, if
applicable, upon deemed satisfaction of such performance requirements pursuant
to the terms of the Long-term Incentive Awards or stock options).

4.4.     Release.  A condition precedent to the Company’s obligation to make the
payments associated with a termination of employment pursuant to Sections 4.2
(Termination Without Cause or For Good Reason), 4.3 (Expiration of Term) and 5.1
(Disability) shall be your execution and delivery of a release of all claims
substantially in the form attached hereto as Annex A, as may be revised from
time to time as necessary to reflect changes in federal or state laws to ensure
that such release is valid. Such release must be signed by you and returned to
the Company no later than 21 days (or, if required by law, 45 days) after the
date you receive the release. If you shall fail to execute and deliver such
release within the designated timeframe, or if you revoke such release as
provided therein, then you shall not be entitled to any severance benefits

 

8



--------------------------------------------------------------------------------

provided in Section 4.2.2 or Section 4.3 or Disability Period (defined below)
payments under the Agreement and you shall reimburse the Company for any such
payments made to you in anticipation of your execution of the release or prior
to the revocation of such release.

4.5.     Payments.  Payments of Base Salary and Bonus required to be made to you
after a termination of employment pursuant to Sections 4, 5 or 6 shall be made
at the same times as such payments otherwise would have been paid to you
pursuant to Sections 3.1 (Base Salary) and 3.2 (Bonus) if your employment had
not been terminated, or such other time as required for compliance with Code
Section 409A as set forth in Section 10.15 below.

4.6.     Code §§ 280G and 4999.  Notwithstanding anything to the contrary
contained in this Agreement, to the extent that any amount, stock option,
restricted stock, RSUs, other equity awards or benefits paid or distributed to
you pursuant to this Agreement or any other agreement or arrangement between the
Company and you (collectively, the “280G Payments”) (a) constitute a “parachute
payment” within the meaning of Section 280G of the Code and (b) but for this
Section 4.6, would be subject to the excise tax imposed by Section 4999 of the
Code, then the 280G Payments shall be payable either (i) in full or (ii) in such
lesser amount which would result in no portion of such 280G Payments being
subject to excise tax under Section 4999 of the Code; whichever of the foregoing
amounts, taking into account the applicable federal, state and local income or
excise taxes (including the excise tax imposed by Section 4999) results in your
receipt on an after-tax basis, of the greatest amount of benefits under this
Agreement, notwithstanding that all or some portion of such benefits may be
taxable under Section 4999 of the Code. Unless you and the Company otherwise
agree in writing, any determination required under this Section shall be made in
writing by an independent public accountant selected by the Company (the
“Accountants”), whose determination shall be conclusive and binding upon you and
the Company for all purposes. For purposes of making the calculations required
by this Section, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Company and you shall furnish to the Accountants such information
and documents as the Accountants may reasonably request in order to make a
determination under this Section. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section, as well as any reasonable legal or accountant
expenses, or any additional taxes, that you may incur as a result of any
calculation errors made by the Accountant and/or the Company in connection with
the Code Section 4999 excise tax analysis contemplated by this Section.

 

9



--------------------------------------------------------------------------------

4.6.1.    Additional 280G Payments.  If you receive reduced 280G Payments by
reason of this Section 4.6 and it is established pursuant to a final
determination of the court or an Internal Revenue Service proceeding that you
could have received a greater amount without resulting in an excise tax, then
the Company shall promptly thereafter pay you the aggregate additional amount
which could have been paid without resulting in an excise tax as soon as
practicable.

4.6.2.    Review of Accountant Determinations.  The parties agree to cooperate
generally and in good faith with respect to (i) the review and determinations to
be undertaken by the Accountants as set forth in this Section 4.6 and (ii) any
audit, claim or other proceeding brought by the Internal Revenue Service or
similar state authority to review or contest or otherwise related to the
determinations of the Accountants as provided for in this Section 4.6, including
any claim or position taken by the Internal Revenue Service that, if successful,
would require the payment by you of any additional excise tax, over and above
the amounts of excise tax established under the procedure set forth in this
Section 4.6.

4.6.3.    Order of 280G Payment Reduction.  The reduction of 280G Payments, if
applicable, shall be effected in the following order (unless you, to the extent
permitted by Section 409A of the Code, elect another method of reduction by
written notice to the Company prior to the Section 280G event): (i) any cash
severance payments, (ii) any other cash amounts payable to you, (iii) any health
and welfare or similar benefits valued as parachute payments, (iv) acceleration
of vesting of any stock options for which the exercise price exceeds the then
fair market value of the underlying stock, in order of the option tranches with
the largest Section 280G parachute value, (v) acceleration of vesting of any
equity award that is not a stock option and (vi) acceleration of vesting of any
stock options for which the exercise price is less than the fair market value of
the underlying stock in such manner as would net you the largest remaining
spread value if the options were all exercised as of the Section 280G event.

5.          Disability.

5.1.     Disability Payments.  If during the Term and prior to the delivery of
any notice of termination of employment pursuant to Section 4, you become
physically or mentally disabled, whether totally or partially, so that you are
unable to

 

10



--------------------------------------------------------------------------------

engage in substantial gainful activity by reason of any medically determinable
physical or mental impairment, which can be expected to result in death or can
be expected to last for a continuous period of not less than twelve (12) months,
the Company shall, nevertheless, continue to pay your full compensation
(including Bonus) through the last day of the sixth consecutive month of
disability or the date on which any shorter periods of disability shall have
equaled a total of six months in any twelve-month period (such last day or date
being referred to herein as the “Disability Date”), in lieu of or offset by any
payments received by you from Worker’s Compensation insurance, Social Security,
and short- or long-term disability insurance benefits maintained by the Company;
provided that, if you die prior to the Disability Date, you are not entitled to
any further payments after such date, except as provided in Section 6 below. If
you have not resumed your usual duties on or prior to the Disability Date, the
Company shall terminate your employment effective as of the Disability Date and
pay you a pro rata Bonus based on actual achievement of the performance criteria
established for the Company (and the relevant Line of Business, if applicable),
provided that, if applicable, any criteria based on individual performance shall
be deemed satisfied to the same extent as the performance criteria based on
Company performance (and the relevant Line of Business performance, if
applicable) or, if multiple performance criteria are used, the weighted average
of such performance criteria, as determined by the Company, for the year in
which the Disability Date occurs. Thereafter the Company shall pay you
disability benefits for a period of time equal to the Severance Period defined
in Section 4.2.2 (the “Disability Period”), in an annual amount equal to the
greater of 75% of your Base Salary and Target Bonus in effect as of the
Disability Date or 75% of your Base Salary and Target Bonus in effect as of the
Effective Date. All payments pursuant to this Section 5.1 shall be made at the
times specified in Section 4.5 (Payments).

5.2.     Recovery From Disability.  If during the Disability Period you shall
fully recover from your disability, the Company shall have the right
(exercisable within 60 days after notice from you of such recovery), but not the
obligation, to reinstate you to full-time employment at your compensation rate
in effect as of the Disability Date. If the Company elects to rehire you, then
the Disability Period payments described in Section 5.1 shall cease and this
Agreement shall be reinstated in all respects and the Term shall not be extended
by virtue of the occurrence of the Disability Period. If the Company elects not
to rehire you, during any balance of your Disability Period, you shall be
entitled to receipt of the payments described in Section 5.1 and you may obtain
Other Employment, subject, however, to the following: (i) you shall perform
advisory services to the Company during any balance of the Disability Period and
(ii) you shall not be entitled to the post-termination health and welfare
benefits

 

11



--------------------------------------------------------------------------------

provided in Section 7.2 if you obtain Other Employment during the balance of
your Disability Period. The advisory services referred to in clause (i) of the
immediately preceding sentence shall consist of rendering advice concerning
strategic matters as requested by the Company, but you shall not be required to
devote more than five days (up to eight hours per day) each month to such
services, which shall be performed at a time and place mutually convenient to
both parties. Any income from any Other Employment you may obtain during the
balance of the Disability Period shall not be applied to reduce the Company’s
obligations under this Agreement.

5.3.     Other Disability Provisions.  The Company shall be entitled to deduct
from all payments to be made to you during the Disability Period pursuant to
this Section 5 an amount equal to all disability payments received by you during
the Disability Period from any Worker’s Compensation insurance, Social Security
and short- or long-term disability insurance benefits maintained by the Company;
provided however, that for so long as, and to the extent that, proceeds paid to
you from such disability insurance policies are not includible in your income
for federal income tax purposes, the Company’s deduction with respect to such
payments shall be equal to the product of (i) such payments and (ii) a fraction,
the numerator of which is one and the denominator of which is one less the
maximum marginal rate of federal income taxes applicable to individuals at the
time of receipt of such payments. For purposes of clarity, you acknowledge and
agree that Sections 4.2 (Termination Without Cause or For Good Reason) and 4.3
(Expiration of Term) shall not apply during the Disability Period and you shall
not be entitled to any other notice and severance benefits under this Agreement
or otherwise, or to receive or be paid for any accrued vacation time or unused
sabbatical, unless payment of such accrued, but unused vacation benefits is
otherwise required by state law. Notwithstanding the foregoing, if you die
during the Disability Period, the payments provided for in Section 5.1 shall
immediately cease and your estate (or designated beneficiary(ies)) shall not be
entitled to any further payments; provided that, you shall be entitled to 75% of
a prorated Target Bonus for the year in which your death occurs, based on the
number of whole or partial months in such calendar year prior to the date of
your death, as determined by the Company in its sole discretion, calculated
using the greater of your Target Bonus in effect for the year in which your
death occurs or your Target Bonus in effect for the year in which the Effective
Date occurs.

6.          Death.   If you die during the Term, this Agreement and all
obligations of the Company to make any payments hereunder shall terminate except
that your estate (or a designated beneficiary) shall be entitled to receive Base
Salary to the last day of the month in which your death occurs and Bonus
compensation (at the time

 

12



--------------------------------------------------------------------------------

bonuses are normally paid) based on the actual achievement of the performance
criteria established for the Company (and the relevant Line of Business, if
applicable), provided that, if applicable, any criteria based on individual
performance shall be deemed satisfied to the same extent as the performance
criteria based on Company performance (and the relevant Line of Business
performance, if applicable) or, if multiple performance criteria are used, the
weighted average of such performance criteria, as determined by the Company, but
prorated according to the number of whole or partial months you were employed by
the Company in such calendar year.

7.          Other Benefits.

7.1.     Generally Available Benefits.  To the extent that (a) you are eligible
under the general provisions thereof (including without limitation, any plan
provision providing for participation to be limited to persons who were
employees of the Company or certain of its subsidiaries prior to a specific
point in time) and (b) the Company maintains such plan or program for the
benefit of its executives, during the Term and so long as you are an employee of
the Company, you shall be eligible to participate in any pension, excess plan,
savings or similar plan or program, group life insurance, hospitalization,
medical, vision, dental, accident, disability or similar plan or program, and
courtesy services of the Company now existing or established hereafter for
similarly situated executives.

7.2.     Benefits After a Termination or Disability.  During the Severance
Period or the Disability Period, unless you accept Other Employment as described
in Sections 4.2.2 (Severance Benefits) or 5.2 (Recovery From Disability), you
shall continue to be eligible to participate in the Company’s health and welfare
benefit plans, or comparable arrangements that may be implemented for former
employees covered by severance arrangements, to the extent such benefits are
maintained in effect by the Company for its executives; provided however,
(a) you shall not be entitled to any additional awards or grants under any stock
option, restricted stock, RSU or other stock based incentive plan or Additional
Compensation Plans, (b) any equity awards granted before the Original Effective
Date shall continue to vest until the earlier of (i) 12 months after the date of
your termination of employment pursuant to Sections 4.2 or 5.1, and (ii) your
commencement of Other Employment; provided that, vested stock options shall
remain exercisable for the time periods set forth in the respective stock option
award agreements beginning upon the earlier of (x) your commencement of Other
Employment and (y) the end of such 12-month period; provided further that, RSU
awards granted on or after January 1, 2010 but before the Original Effective
Date shall receive pro-rata

 

13



--------------------------------------------------------------------------------

accelerated vesting treatment based on the number of RSUs that would have vested
during such 12 month period and the related shares shall be distributed pursuant
to the terms of the award agreement and any addendums thereto, (c) any equity
awards or other Long-term Incentive Awards granted on or after the Original
Effective Date and before the expiration of the Term, shall be subject to the
terms and conditions of the respective award agreements and the vesting
provisions set forth in Section 4.2.2 and this Section 7.2, (d) during the Term,
but only for equity awards granted after the Original Effective Date, the
Company shall not be permitted to determine that your employment was terminated
for “Performance” within the meaning of any stock option, restricted stock, RSU,
or other equity compensation agreement between you and the Company, and (e) you
shall not be eligible for continuation of Company car, automobile allowance,
mobile phone and/or country club membership reimbursements or any other similar
discretionary allowances, to the extent applicable, during or after the
Severance Period or Disability Period, or any other termination of employment
under this Agreement. Effective with your termination of employment pursuant to
Sections 4, 5 or 6, you will no longer be permitted to contribute to or receive
a Company match in the TWC Savings Plan, or any successor plan, and you will no
longer accrue benefit service under the Time Warner Cable Pension Plan or the
Time Warner Cable Excess Benefit Pension Plan, or any successor plans, and your
rights under those plans will be determined in accordance with the terms of
those plans and applicable law. Unless otherwise stated in this Agreement, your
rights to benefits and payments under any benefit plans or any insurance or
other death benefit plans or arrangements of the Company or under any stock
option, restricted stock, RSU, or other equity compensation, Additional
Compensation Plans, or any management incentive or other plan of the Company
shall be determined in accordance with the terms and provisions of such plans
and any related award agreements. Notwithstanding the foregoing, your continued
participation in the Company’s benefit plans shall be subject to the limitations
of applicable law.

7.3.     Payments in Lieu of Other Benefits.  In the event your employment with
the Company is terminated pursuant to any section of this Agreement, you shall
not be entitled to notice and severance under the Company’s general employee
policies or other executive severance plans or programs, or to be paid for any
accrued vacation time or unused sabbatical (unless payment of such accrued, but
unused vacation benefits is otherwise required by state law), the payments
provided for in such sections in this Agreement being in lieu thereof.

 

14



--------------------------------------------------------------------------------

8.          Restrictive Covenants.

8.1.     Confidentiality Covenant.  You acknowledge that your employment by the
Company will, throughout the term of your employment, bring you into close
contact with many confidential affairs of the Company, its affiliates and third
parties doing business with the Company, including information about costs,
profits, markets, sales, products, key personnel, pricing policies, operational
methods, technical processes and other business affairs and methods and other
information not readily available to the public, and plans for future
development. You further acknowledge that the services to be performed under
this Agreement are of a special, unique, unusual, extraordinary and intellectual
character. You further acknowledge that the business of the Company and its
affiliates is international in scope, that its products and services are
marketed throughout the world, that the Company and its affiliates compete in
nearly all of its business activities with other entities that are or could be
located in nearly any part of the world and that the nature of your services,
position and expertise are such that you are capable of competing with the
Company and its affiliates from nearly any location in the world. In recognition
of the foregoing, you covenant and agree:

8.1.1.   You shall use all reasonable efforts to keep secret all confidential
matters of the Company, its affiliates and third parties and shall not disclose
such matters to anyone outside of the Company and its affiliates, or to anyone
inside the Company and its affiliates who does not have a need to know or use
such information, and shall not use such information for personal benefit or the
benefit of a third party, either during or after the Term, except with the
Company’s written consent, provided that (i) you shall have no such obligation
to the extent such matters are or become publicly known other than as a result
of your breach of your obligations hereunder, (ii) you may, after giving prior
notice to the Company to the extent practicable under the circumstances,
disclose such matters to the extent required by applicable laws or governmental
regulations or judicial or regulatory process, and (iii) to the extent necessary
to enforce the terms of this Agreement; and

8.1.2.   You shall deliver promptly to the Company on termination of your
employment, or at any other time the Company may so request, all memoranda,
notes, records, reports and other documents (and all copies thereof) relating to
the Company’s and its affiliates’ businesses, which you obtained while employed
by, or otherwise serving or acting on behalf of, the Company and which you may
then possess or have under your control.

 

15



--------------------------------------------------------------------------------

8.2.     Non-solicitation.  During your employment with the Company and its
affiliates, and if your employment terminates for any reason, whether during or
after the Term, including your voluntary resignation or retirement, for a period
of one year after such termination, without the prior written consent of the
Company, you shall not directly or indirectly, (i) solicit, induce, encourage or
attempt to influence any customer, independent contractor, joint venturer or
supplier of the Company to cease to do business with or to otherwise terminate
his, her or its relationship with the Company, or (ii) solicit or hire or cause
any entity of which you are an affiliate to solicit or hire, any person who was
a full-time employee of the Company at the date of your termination of
employment or within six months prior thereto, but such prohibition shall not
apply to your secretary or executive assistant, any other employee eligible to
receive overtime pay or any former employee of the Company who was terminated
involuntarily by the Company, so long as you were not, directly or indirectly,
involved in the circumstances giving rise to such termination. Nothing in this
Section 8.2 shall restrict your ability to engage in general advertising not
targeted at Company employees or serve as a reference for an employee with
regard to an entity with which you are not affiliated.

8.3.     Non-disparagement.  During your employment with the Company and its
affiliates, and if your employment terminates for any reason, whether during or
after the Term, including your voluntary resignation or retirement, at any time
after your termination of employment, you shall not, directly or indirectly,
disparage, make negative statements about or act in any manner which is intended
to damage the goodwill of, or the business or personal reputations of the
Company or any of its affiliates, or those individuals who serve or served as an
officer or director of the Company or any of its affiliates on or after the
Original Effective Date. Nothing in this Section 8.3 shall prohibit or bar you
from providing truthful testimony in any legal proceeding, making any truthful
disclosure required under law or from enforcing any rights under this Agreement.

8.4.     Non-compete.  During your employment with the Company and its
affiliates, and if your employment terminates for any reason, whether during or
after the Term, including your voluntary resignation or retirement, for a period
of time equal to the Severance Period defined in Section 4.2.2 (whether or not
you are eligible for or receive any severance benefits under Section 4.2.2) or,
if you are employed at will, 12 months after your termination of employment for
any reason (the “Non-compete Period”), you shall not, directly or indirectly,
without the prior written consent of the Chief Executive Officer, render any
services to, or act in any capacity for, any Competitive Entity, or acquire any
interest of any type in any Competitive Entity;

 

16



--------------------------------------------------------------------------------

provided, however, that the foregoing shall not be deemed to prohibit you from
acquiring, (a) solely as an investment and through market purchases, securities
of any Competitive Entity which are registered under Section 12(b) or 12(g) of
the Securities Exchange Act of 1934 and which are publicly traded, so long as
you are not part of any control group of such Competitive Entity and such
securities, including converted securities, do not constitute more than one
percent (1%) of the outstanding voting power of that entity and (b) securities
of any Competitive Entity that are not publicly traded, so long as you are not
part of any control group of such Competitive Entity and such securities,
including converted securities, do not constitute more than three percent
(3%) of the outstanding voting power of that entity. For purposes of the
foregoing, the following shall be deemed to be a Competitive Entity: (i) any
United States based entity a material portion of the business of which is any
line of business that comprises a material portion of the business in which the
Company engages in, conducts or, to your knowledge, has definitive plans to
engage in or conduct and that the Company reasonably expects will comprise a
material portion of its business within the succeeding 12 months, whether that
business is conducted directly by such entity or a subsidiary of such entity (a
“Covered Business”); provided that, you may be employed by or provide services
to an ultimate parent company that owns a subsidiary which is materially engaged
in a Covered Business, so long as you demonstrate to the Company’s reasonable
satisfaction (e.g. represent and warrant to the Company in writing and describe
the nature of your responsibilities) that you do not and will not, directly or
indirectly, provide any services or advice to, have any responsibility for, or
supervision of, any subsidiary materially engaged in a Covered Business,
(ii) any entity which has a material commercial relationship with the Company
and could reasonably derive a material unfair advantage in dealings with the
Company because of confidential information you possess about the Company’s
products, services, business strategies, financial condition, terms of
agreements or other information, or (iii) any operating business that is engaged
in or conducted by the Company as to which, to your knowledge, the Company
covenants, in writing, not to compete with in connection with the disposition of
such business; provided that, this Section 8.4 (iii) shall only apply during
your active employment with the Company and its affiliates. In evaluating any
requests for written consent of the Chief Executive Officer of the Company to be
relieved, in whole or in part, of your obligations under this Section 8.4, the
Chief Executive Officer shall consider the nature of your position with the
Company, the confidential and proprietary information to which you were privy
during the course of your employment with the Company, the nature of the
employment and position you are seeking with a Competitive Entity, the extent to
which you can perform services for any such Competitive Entity without
disclosing, using or putting at risk any trade secrets or confidential,
proprietary information of the Company, and any other relevant factors, in all
instances looking to make decisions that reasonably and properly protect the
trade secrets and other confidential, proprietary information of the Company.

 

17



--------------------------------------------------------------------------------

8.5.     Ownership of Work Product.  You acknowledge that during your
employment, you may conceive of, discover, invent or create inventions,
improvements, new contributions, literary property, material, ideas and
discoveries, whether patentable or copyrightable or not (all of the foregoing
being collectively referred to herein as “Work Product”), and that various
business opportunities shall be presented to you by reason of your employment by
the Company. You acknowledge that all of the foregoing shall be owned by and
belong exclusively to the Company and that you shall have no personal interest
therein, provided that they are either related in any manner to the business
(commercial or experimental) of the Company, or are, in the case of Work
Product, conceived or made on the Company’s time or with the use of the
Company’s facilities or materials, or, in the case of business opportunities,
are presented to you for the possible interest or participation of the Company.
You shall (i) promptly disclose any such Work Product and business opportunities
to the Company; (ii) assign to the Company, upon request and without additional
compensation, the entire rights to such Work Product and business opportunities;
(iii) sign all papers necessary to carry out the foregoing; and (iv) give
testimony in support of your inventorship or creation in any appropriate case.
You agree that you will not assert any rights to any Work Product or business
opportunity as having been made or acquired by you prior to the date of this
Agreement except for Work Product or business opportunities, if any, disclosed
to and acknowledged by the Company in writing prior to the date hereof.

8.6.     Reasonable Restrictive Covenants.  You acknowledge that the
restrictions contained in this Section 8, in light of the nature of the
Company’s business and your position and responsibilities, are reasonable and
necessary to protect the legitimate interests of the Company. You further
acknowledge that the restrictions contained in this Section 8 shall survive the
termination of your employment as provided in Section 10.13 (Survival),
including your voluntary resignation or retirement, and/or the expiration or
termination of this Agreement.

9.         Notices.  All notices, requests, consents and other communications
required or permitted to be given under this Agreement shall be effective only
if given in writing and shall be deemed to have been duly given if delivered
personally or sent by a nationally recognized overnight delivery service, or
mailed first-class, postage prepaid, by registered or certified mail, as follows
(or to such other or additional address as either party shall designate by
notice in writing to the other in accordance herewith):

 

18



--------------------------------------------------------------------------------

9.1.     If to the Company:

Time Warner Cable Inc.

60 Columbus Circle

New York, NY 10023

Attention: General Counsel

With a copy to:

Time Warner Cable Inc.

7820 Crescent Executive Drive

Charlotte, NC 28217

Attention: Senior Vice President, Compensation

9.2.     If to you, to your residence address set forth in the payroll records
of the Company.

10.        General.

10.1.   Governing Law.   This Agreement shall be governed by and construed and
enforced in accordance with the substantive laws of the State of New York,
without regard to its conflict of laws rules, as applicable to agreements made
and to be performed entirely in New York. Any legal action or proceeding with
respect to this Agreement that is not resolved in arbitration pursuant to
Section 10.7 shall be adjudicated in a court located in New York, New York, and
the parties irrevocably consent to the personal jurisdiction and venue of such
court.

10.2.   Captions.   The section headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.

10.3.   No Other Representations.   No representation, promise or inducement has
been made by either party that is not embodied in this Agreement, and neither
party shall be bound by or be liable for any alleged representation, promise or
inducement not so set forth.

10.4.   Assignability.   This Agreement and your rights and obligations
hereunder may not be assigned by you and except as specifically contemplated in
this Agreement, neither you, your legal representative nor any beneficiary
designated by you shall have any right, without the prior written consent of

 

19



--------------------------------------------------------------------------------

the Company, to assign, transfer, pledge, hypothecate, anticipate or commute to
any person or entity any payment due in the future pursuant to any provision of
this Agreement, and any attempt to do so shall be void and shall not be
recognized by the Company. The Company shall assign its rights together with its
obligations hereunder in connection with any sale, transfer or other disposition
of all or substantially all of the Company’s business and assets, whether by
merger, purchase of stock or assets or otherwise, as the case may be. Upon any
such assignment, the Company shall cause any such successor expressly to assume
such obligations, and such rights and obligations shall inure to and be binding
upon any such successor.

10.5.    Amendments; Waivers.   This Agreement may be amended, modified,
superseded, cancelled, renewed or extended and the terms or covenants hereof may
be waived only by written instrument executed by both of the parties hereto, or
in the case of a waiver, by the party waiving compliance. The failure of either
party at any time or times to require performance of any provision hereof shall
in no manner affect such party’s right at a later time to enforce the same. No
waiver by either party of the breach of any term or covenant contained in this
Agreement, in any one or more instances, shall be deemed to be, or construed as,
a further or continuing waiver of any such breach, or a waiver of the breach of
any other term or covenant contained in this Agreement.

10.6.    Remedies.

 10.6.1. Specific Remedies.  In addition to such other rights and remedies as
the Company may have at equity or in law with respect to any breach of this
Agreement, if you commit a material breach of any of the provisions of Section 8
(Restrictive Covenants), the Company shall have the right and remedy to have
such provisions specifically enforced by any court located in New York, New York
having equity jurisdiction, it being acknowledged and agreed that any such
breach or threatened breach will cause irreparable injury to the Company;
provided that, for the non-compete covenant set forth in Section 8.4, the right
to specific enforcement shall only apply to the first twelve months of the
Non-compete Period. Upon a judicial determination that any of the restrictive
covenants set forth in Section 8 are overbroad in duration or scope, this
Agreement shall be deemed to be modified so as to effect the original intent of
the parties as closely as possible to the end that the restrictive covenants
contemplated in Section 8 are fulfilled to the greatest extent possible.

 

20



--------------------------------------------------------------------------------

10.6.2. Reduction of Severance Payments and Forfeiture of Long-term Incentive
Awards.  Notwithstanding any provision of this Agreement to the contrary, if you
breach any of the provisions of Section 8 during the relevant restricted periods
provided for therein, as determined by the Company, all payment and other
obligations of the Company pursuant to Sections 4.2.2 (Severance Benefits),
4.2.3 (Termination Upon CIC), 4.3 (Expiration of Term), 5.1 (Disability
Payments) or 7.2 (Benefits After Termination) shall cease as of the date of the
breach and you agree to forfeit such payments and obligations while in breach of
the provisions of Section 8; provided that, the balance of any remaining
payments or other obligations due you pursuant to Sections 4.2.2, 4.2.3, 4.3,
5.1 or 7.2, if any, shall be provided to you as scheduled if you cease to engage
in the conduct that violates the provisions of Section 8 (whether at the request
of the Company, as the result of an injunction or otherwise). Furthermore, any
breach of the provisions of Section 8 during the relevant restricted periods
provided for therein shall result in the consequences, if any, provided for
under the terms of your Long-term Incentive Awards. Nothing in this
Section 10.6.2 shall limit your repayment obligations to the Company, if any,
under Section 10.6.3 below.

10.6.3. Incentive Compensation Forfeiture.  In addition to the remedies
available to the Company pursuant to Sections 10.6.1 and 10.6.2 above, you agree
that in the event the Company is required to file an adverse restatement of
earnings and it is determined by the Board or a committee thereof that (a) you
were involved, had knowledge of or, by virtue of your position and duties,
should have known that the earnings at issue were false or misleading when
originally filed, and (b) the false or misleading earnings filed resulted in
compensation to executives that otherwise would not have been earned, vested or
paid, then the Company shall be entitled to any one or all of the following
additional remedies, as provided below, or some lesser amount determined by the
Board or a committee thereof in its sole discretion:

 10.6.3.1.        Bonus or Other Cash Incentive Repayments.  You shall repay to
the Company, by certified check, within sixty (60) days of a written demand, the
amount by which your Bonus or other cash incentive compensation payments made
during the Forfeiture Period (defined below) would have been reduced had the
Company not relied on the false or misleading financial statements, as
determined by the Company in its sole discretion. For purposes of this
Agreement, “Forfeiture Period” shall mean the three year period following the
last day of the fiscal year of the financial statements restated by the Company;
provided that, such Forfeiture Period shall not apply if the adverse restatement
is filed by the Company more than three years after the last day of the fiscal
year of the restated financial statements.

 

21



--------------------------------------------------------------------------------

10.6.3.2.         Performance-Based Equity Award Repayments.  In regard only to
any performance-based equity awards granted to you by the Company, you shall
repay to the Company, by certified check, within sixty (60) days after a written
demand is made by the Company, an amount equal to (a) the total amount of Award
Gain (as defined herein) realized by you during the Forfeiture Period upon each
exercise of such performance-based options and the value you have received with
respect to any settlement or payment in connection with any other
performance-based equity awards, and (b) the fair market value of all other
performance-based equity awards granted to you or which have become vested
during the Forfeiture Period; provided that, the return to the Company of such
other performance-based equity awards shall satisfy your repayment obligations
with respect to amounts owed pursuant to this sub-clause (b); provided further
that, your repayment obligations under this Section 10.6.3.2 shall be limited to
the extent that the granting or value of the performance-based equity awards was
impacted by the Company’s reliance on the false or misleading financial
statements during the Forfeiture Period. “Award Gain” shall mean, with respect
to performance-based equity awards only, the product of (x) the fair market
value per share of stock at the date of such option exercise or exercise of
other equity awards (without regard to any subsequent change in the market price
of such share of stock) minus the exercise price times (y) the number of shares
as to which the options and other equity awards were exercised at that date.

10.6.3.3.         Incentive Compensation Forfeiture Offset. Notwithstanding any
other provision of this Agreement to the contrary, and to the extent permitted
by applicable law, the Company shall have the right to offset against any
amounts owed to you by the Company any repayment obligations or liabilities that
you may have under Sections 10.6.3.1 and 10.6.3.2 of this Agreement.

10.6.3.4.         Other Incentive Compensation Repayments. You agree that, if
you are or become an executive officer subject to the incentive compensation
repayment requirements of The Dodd-Frank Wall Street Reform and Consumer
Protection Act, you will enter into an amendment to this Section or a separate
written agreement with the Company to comply with the Act and any regulations
thereunder if required by the Act or any regulations thereunder.

10.7.    Resolution of Disputes.   Except as provided in the preceding
Section 10.6 (Remedies), any dispute or controversy arising with respect to this
Agreement and your employment hereunder (whether based on contract or tort or
upon

 

22



--------------------------------------------------------------------------------

any federal, state or local statute, including but not limited to claims
asserted under the Age Discrimination in Employment Act, Title VII of the Civil
Rights Act of 1964, as amended, any state Fair Employment Practices Act and/or
the Americans with Disability Act) shall, at the election of either you or the
Company, be submitted to JAMS for resolution in arbitration in accordance with
the rules and procedures of JAMS. Either party shall make such election by
delivering written notice thereof to the other party at any time (but not later
than 45 days after such party receives notice of the commencement of any
administrative or regulatory proceeding or the filing of any lawsuit relating to
any such dispute or controversy) and thereupon any such dispute or controversy
shall be resolved only in accordance with the provisions of this Section 10.7.
Any such proceedings shall take place in New York, New York before a single
arbitrator (rather than a panel of arbitrators), pursuant to any streamlined or
expedited (rather than a comprehensive) arbitration process, before a
non-judicial (rather than a judicial) arbitrator, and in accordance with an
arbitration process which, in the judgment of such arbitrator, shall have the
effect of reasonably limiting or reducing the cost of such arbitration. The
resolution of any such dispute or controversy by the arbitrator appointed in
accordance with the procedures of JAMS shall be final and binding. Judgment upon
the award rendered by such arbitrator may be entered in any court having
jurisdiction thereof, and the parties consent to the jurisdiction of the New
York courts for this purpose. If you shall be the prevailing party in such
arbitration, the Company shall promptly pay, upon your demand, all reasonable
legal fees, court costs and other reasonable costs and expenses incurred by you
in any legal action seeking to enforce the award in any court.

10.8.   Beneficiaries.   Whenever this Agreement provides for any payment to
your estate, such payment may be made instead to such beneficiary or
beneficiaries as you may designate by written notice to the Company. You shall
have the right to revoke any such designation and to redesignate a beneficiary
or beneficiaries by written notice to the Company (and to any applicable
insurance company) to such effect.

10.9.   No Conflict.   You represent and warrant to the Company that this
Agreement is legal, valid and binding upon you and the execution of this
Agreement and the performance of your obligations hereunder does not and will
not constitute a breach of, or conflict with the terms or provisions of, any
agreement or understanding to which you are a party (including, without
limitation, any other employment agreement). The Company represents and warrants
to you that this Agreement is legal, valid and binding upon the Company and the
execution of this Agreement and the performance of the Company’s obligations
hereunder does not and will not constitute a breach of, or conflict with the
terms or provisions of, any agreement or understanding to which the Company is a
party.

 

23



--------------------------------------------------------------------------------

10.10.  Withholding Taxes.   Payments made to you pursuant to this Agreement
shall be subject to withholding and social security taxes and other ordinary and
customary payroll deductions.

10.11.  Offset.  Except as provided in Sections 5.1 (Disability Payments),
10.6.3.3 (Incentive Compensation Forfeiture Offset) and the Company’s general
right to offset any payments received by you under this Agreement by any
disability benefits you may receive during the Term or any Severance Period from
Worker’s Compensation insurance, Social Security disability, and short- and
long-term disability insurance benefits maintained by the Company, neither you
nor the Company shall have any right to offset any amounts owed by one party
hereunder against amounts owed or claimed to be owed to such party, whether
pursuant to this Agreement or otherwise, and you and the Company shall make all
the payments provided for in this Agreement in a timely manner.

10.12.  Severability.   If any provision of this Agreement shall be held
invalid, the remainder of this Agreement shall not be affected thereby; provided
however, that the parties shall negotiate in good faith with respect to
equitable modification of the provision or application thereof held to be
invalid. To the extent that it may effectively do so under applicable law, each
party hereby waives any provision of law which renders any provision of this
Agreement invalid, illegal or unenforceable in any respect.

10.13.  Survival.

 10.13.1.          Sections 3.6 (Indemnification), 4.5 (Payments), 4.6 (Code §§
280G and 4999), 8 (Restrictive Covenants), 9 (Notices) and 10 (General) shall
survive any termination of your employment by the Company for cause or your
voluntary resignation pursuant to Section 4.1 and the expiration of the Term
pursuant to Section 4.3.

 10.13.2.          Sections 3.6 (Indemnification), 4.4 (Release), 4.5
(Payments), 4.6 (Code §§ 280G and 4999), 7.2 (Benefits After Term), 8
(Restrictive Covenants), 9 (Notices) and 10 (General) shall survive any
termination of your employment by the Company without cause, by you for Good
Reason, or due to your disability pursuant to Sections 4.2 or 5.

 

24



--------------------------------------------------------------------------------

 10.13.3.          If your employment continues after the Term on an at-will
basis, Sections 4.3(a), 4.3(b) and 4.3(c) shall survive the termination of this
Agreement.

10.14.  Key Definitions.   The following terms are defined in this Agreement in
the places indicated:

280G Payments – Section 4.6

Additional Compensation Plans – Section 3.5

affiliate – Section 4.2.2.1

Award Gain – Section 10.6.3.2

Base Salary – Section 3.1

Bonus – Section 3.2

cause – Section 4.1.1

Change In Control – Section 4.2.3

CIC Agreement – Section 4.2.3

Competitive Entity – Section 8.4

Covered Business – Section 8.4

Disability Date – Section 5.1

Disability Period – Section 5.1

Forfeiture Period – Section 10.6.3.1

Good Reason – Section 4.2

Limited Vicarious Liability – Section 4.1.1

Long-term Incentive Awards – Section 3.3

Non-compete Period – Section 8.4

Other Employment – Section 4.2.2.1

Severance Period – Section 4.2.2

Target Bonus – Section 3.2

Term – Section 1

Work Product – Section 8.5

10.15.  Compliance With Section 409A.   This Agreement is intended to comply
with Section 409A of the Code and will be interpreted, administered and operated
in a manner consistent with that intent as determined by the Company in its sole
discretion. Notwithstanding anything herein to the contrary, if the Company, in
its sole discretion, determines at the time of your separation from service with
the Company you are a “specified employee” as defined in Section 409A of the
Code (and the regulations thereunder) and any payments or benefits otherwise
payable hereunder as a result of such separation from service are subject to
Section 409A of the Code as determined by the Company, in its sole discretion,
then the Company will defer the commencement of the payment of any such payments
or benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to you) until the date

 

25



--------------------------------------------------------------------------------

that is six months following your separation from service with the Company (or
the earliest date as is permitted under Section 409A of the Code), and the
Company will pay any such delayed amounts in a lump sum at such time. If any
other payments of money or other benefits due to you hereunder could cause the
application of an accelerated or additional tax under Section 409A of the Code,
such payments or other benefits shall be deferred if deferral will make such
payment or other benefits compliant under Section 409A of the Code, or otherwise
such payment or other benefits shall be restructured, to the extent possible, in
a manner, determined by the Company, that does not cause such an accelerated or
additional tax. To the extent any reimbursements or in-kind benefits due to you
under this Agreement constitute “deferred compensation” under Section 409A of
the Code, any such reimbursements or in-kind benefits shall be paid to you in a
manner consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv). Each payment made
under this Agreement shall be designated as a “separate payment” within the
meaning of Section 409A of the Code. References to “termination of employment”
and similar terms used in this Agreement are intended to refer to “separation
from service” within the meaning of Section 409A of the Code to the extent
necessary to comply with Section 409A of the Code. In no event may you, directly
or indirectly, designate the calendar year of any payment to be made under this
Agreement. The Company shall consult with you in good faith regarding the
implementation of the provisions of this Section 10.15; provided that neither
the Company nor any of its employees or representatives shall have any liability
to you with respect to thereto.

10.16.  Entire Agreement.  This Agreement sets forth the entire agreement and
understanding of the parties relating to the subject matter of this Agreement
and supersedes all prior agreements, arrangements and understandings, written or
oral, between the parties, including, but not limited to, your prior employment
agreement with the Company as of the Original Effective Date.

10.17.  Counterparts; Electronic Delivery.  This Agreement may be executed in a
number of counterparts, each of which shall be deemed an original and all of
which shall constitute one and the same Agreement, and such executed counterpart
may be delivered in original form or by electronic means.

[Remainder of page intentionally left blank.]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement effective as
of the date first above written.

 

TIME WARNER CABLE INC. By:      /s/ Paul Gilles  

      PAUL GILLES

      SENIOR VICE PRESIDENT,

      PEOPLE STRATEGY AND

      COMPENSATION

Date:   8/30/13  

Agreed to by:   EXECUTIVE   /s/ William Osbourn   WILLIAM OSBOURN  

Date:   8/29/13  

[Signature page to Employment Agreement]

 

27



--------------------------------------------------------------------------------

ANNEX A

RELEASE

Pursuant to the terms of the Employment Agreement made as of [Date], between
TIME WARNER CABLE INC. (the “Company”) and the undersigned (the “Agreement”),
and in consideration of the payments made to me and other benefits to be
received by me pursuant thereto, I, [Name], being of lawful age, do hereby
release and forever discharge the Company and any successors, subsidiaries,
affiliates, related entities, predecessors, merged entities and parent entities
and their respective officers, directors, shareholders, employees, benefit
plans, benefit plan administrators, trustees, and fiduciaries, agents,
attorneys, insurers, representatives, affiliates, successors and assigns from
any and all actions, causes of action, claims, or demands for general, special
or punitive damages, attorney’s fees, expenses, or other compensation or damages
(collectively, “Claims”), which in any way relate to or arise out of my
employment with the Company or any of its subsidiaries or the termination of
such employment, which I may now or hereafter have under any federal, state or
local law, regulation or order, including without limitation, Claims under the
Age Discrimination in Employment Act (with the exception of Claims that may
arise after the date I sign this Release), Title VII of the Civil Rights Act of
1964, the Americans with Disabilities Act, the Fair Labor Standards Act, the
Family and Medical Leave Act, the Worker Adjustment Retraining and Notification
Act, the Employee Retirement Income Security Act, and any state or local human
rights law or any similar law (each as amended through and including the date of
this Release); as well as any other claims under state contract or tort law,
including, but not limited to, claims for employment discrimination, wrongful
termination, constructive termination, violation of public policy, breach of any
express or implied contract, breach of any implied covenant, fraud, intentional
or negligent misrepresentation, emotional distress, slander, and invasion of
privacy; provided, however, that the execution of this Release shall not prevent
the undersigned from bringing a lawsuit against the Company to enforce its
obligations under the Agreement; provided further, that the execution of this
Release does not release any rights I may have against the Company for
indemnification under the Agreement or any other agreement, plan or arrangement.

I acknowledge that I have been given at least twenty-one (21) days from the day
I received a copy of this Release to sign it and that I have been advised to
consult an attorney. I understand that I have the right to revoke my consent to
this Release for seven (7) days following my signing. This Release shall not
become effective or enforceable until the expiration of the seven-day period
following the date it is signed by me.

I ALSO ACKNOWLEDGE THAT BY SIGNING THIS RELEASE I MAY BE GIVING UP VALUABLE
LEGAL RIGHTS AND THAT I HAVE BEEN ADVISED TO CONSULT A LAWYER BEFORE SIGNING. I
further state that I have read this document and the Agreement referred to
herein, that I know the contents of both and that I have executed the same as my
own free act.

WITNESS my hand this XXX day of XXXXX

[DO NOT SIGN OR DATE – SAMPLE COPY ONLY]

 

28